Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 27, 2008                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  136636                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  ERIC C. FROHRIEP, and all others                                                                     Stephen J. Markman,
  similarly situated,                                                                                                 Justices
                 Plaintiffs-Appellants,
  v                                                                 SC: 136636
                                                                    COA: 273426
                                                                    Ingham CC: 06-000430-NZ
  MICHAEL P. FLANAGAN, JEREMY M.
  HUGHES, and FRANK P. CILOSKI,
            Defendants-Appellees.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 29, 2008
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of Odom v Detroit (Docket No 133433) is pending on appeal before this Court and
  that the decision in that case may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in ABEYANCE pending the
  decision in that case.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 27, 2008                    _________________________________________
           p1020                                                               Clerk